United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-655
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal from a July 28, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $932.57 was
created from May 9 to June 5, 2010; and (2) whether it properly found appellant at fault in
creating the overpayment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. OWCP accepted that on November 18,
1994 appellant sustained a right ankle sprain, low back sprain, lumbar and thoracic subluxations
1

5 U.S.C. § 8101 et seq.

at T8, T11, L4 and L5 and posterior annular tears L4-5 and L5-S1. The Board reversed a
July 30, 2003 termination of compensation for refusal of suitable work under 5 U.S.C.
§ 8106(c)(2), finding the medical evidence did not establish the offered position as suitable.2
Appellant continued to receive compensation for wage loss. She periodically completed Form
EN1032 questionnaires regarding employment activity and receipt of other benefits. In a
EN1032 signed on March 3, 2010, appellant indicated that she had earnings as a babysitter of
approximately $500.00 a week.
On June 2, 2010 OWCP received evidence regarding an investigation by the Office of the
Inspector General (OIG) for the employing establishment and the Social Security Administration
(SSA). In a report dated August 5, 2009, the SSA’s OIG reported that appellant admitted she
began babysitting in July 2006 and currently earned $500.00 a week, with an additional $50.00 if
she stayed overnight. The record contains a May 27, 2010 report from the employing
establishment’s OIG summarizing the results of the investigation. According to the court
documents of record, an information was filed in U.S. District Court charging that on or about
March 5, 2007 appellant knowingly made false statements on an EN1032 regarding her
self-employment.3 In a plea agreement signed by appellant on April 12, 2010, and signed by a
U.S. Attorney on May 5, 2010, she acknowledged she was guilty of the offenses charged. The
guilty pleas were entered on May 25, 2010.
OWCP initially issued a preliminary determination of an overpayment dated June 3,
2010, finding an overpayment of $2,486.86 had occurred from May 5 to June 5, 2010. In a
preliminary determination dated June 18, 2010, it found the overpayment was $932.57 from
May 25 to June 5, 2010. The calculation provided stated that appellant was paid $2,176.00 from
May 9 to June 5, 2010 and should have been paid $932.57 from May 9 to 25, 2010.
In an amended preliminary determination dated June 28, 2010, OWCP again found the
overpayment was $932.57 from May 25 to June 5, 2010. The calculation provided in the
accompanying memorandum indicated that for the period May 9 to June 5, 2010 appellant was
paid $2,176.00, but she should have received $1,243.43 for the period May 9 to 25, 2010. In
explaining its decision OWCP stated that on May 5, 2010 appellant pled guilty in open court to
having earnings of approximately $500.00 a week since 2006. It also made a preliminary finding
that appellant was at fault in creating the overpayment, as she had accepted compensation to
which she was not entitled. The cover letter stated, “According to [regulations], a claimant is not
entitled to compensation once he/she files a pleading in court.”
In a decision dated July 28, 2010, OWCP finalized its determination as to a $932.57
overpayment of compensation and its finding of fault.

2

Docket No. 05-82 (issued April 12, 2005).

3

Appellant was also charged with making false statements on an SSA benefit form.

2

LEGAL PRECEDENT -- ISSUE 1
It is a well-established principle that OWCP must make proper findings of fact and a
statement of reasons in its final decisions.4 When OWCP fails to properly explain its findings,
the case will be remanded for a appropriate decision.5
ANALYSIS
In this case OWCP found an overpayment of $932.57 occurred from May 25 to
June 5, 2010. It issued three different preliminary determinations regarding the overpayment. It
appears that OWCP has made a finding that appellant was not entitled to compensation after
May 25, 2010 as a result of a guilty plea entered on that date. There is, however, no
identification as to the specific regulations involved, no attempt to quote or summarize the
specific language of the regulations and no attempt to explain how the specific facts in this case
are relevant to the regulations. Appellant was provided only with the general assertion that there
was a regulation with respect to the filing of a “pleading in court” that would prohibit entitlement
to compensation.
The case will be remanded to OWCP for a proper decision with complete findings of fact
and a statement of reasons on the issue presented. After such further development as is deemed
necessary, OWCP should issue an appropriate decision.
In view of the Board’s holding, the issue of fault will not be addressed in detail. The
Board notes that OWCP provided no clear explanation as to what specific evidence of record
established that appellant knew or should have known the June 5, 2010 payment was incorrect.
CONCLUSION
The Board finds that OWCP did not provide an appropriate decision with findings of fact
and a statement of reasons on the issues presented.

4

See Arietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

5

See T.B., Docket No. 10-1570 (issued June 28, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2010 is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: September 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

